123 N.W.2d 868 (1963)
STATE of Iowa, Appellee,
v.
Michael John COUGHLIN, Appellant.
No. 192-51121.
Supreme Court of Iowa.
October 15, 1963.
Thomas M. Kelly, Jr., Davenport, for appellant.
Evan Hultman, Atty. Gen., and John H. Allen, Asst. Atty. Gen., for appellee.
PER CURIAM.
Defendant was charged by information with larceny of less than $20 in money in violation of sections 709.1 and 709.2, Code, 1962, I.C.A. He pleaded guilty and was sentenced to 30 days in the county jail. Defendant's appealapparently for the purpose of delaycomes to us upon a clerk's transcript which reveals no error. Hence the judgment is
Affirmed.